Case 1:20-cv-00177-EK-PK Document 10 Filed 06/16/20 Page 1 of 3 PageID #: 133

                                                           Seen by thePro Se Office 6/16/2020-KC


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                  irF 'J r.n ,
Yehuda Herskovic, plaintiff, Case 1 :20-cv-001 T7:t'.Dt·2f.pK
                                                     2020 JUN I 6 PH ~: I I
v.                                       Complaint

Transportes Aereos Portugueses,
S.A ., Defendant.


Plaintiff sues defendant for money damages and state:

                                 Jurisdiction
          1. Defendant is domiciled in Queens County.


                            Nature of the Case
          2. Defendant runs an airline service in Queens County.
           3. The nature of Defendant's business requires the consumer
     to purchase a ticket in advance with full payment.
            4. The least sophisticated consumer understands that when
     purchasing an airline ticket, the consumer will not receive a ticket
     until all fees are paid.
             5. An airline ticket is a reservation that secures a consumer the
     rig ht to a reserved seat.
            6. An airline may not force consumers to involuntarily give up a
     seat, knowing as Bumping , except when exigent circumstances
     exist.
           7. On or about May 6, 2019 thru May 9, 2019, Plaintiff was en
     route to Belgium utilizing Defendant's services.
         8. All of Plaintiff's reservations were fully paid about three
     months in advance .
            9. As part of the ticket, Plaintiff reserved disability
     accommodations of wheelchair services, for transportation between
     airlines and gates.
          10.      On May 7, 2019, Plaintiff was at Lisbon Airport
     connecting to an airplane boarding to Belgium.


                                     Page 1
Case 1:20-cv-00177-EK-PK Document 10 Filed 06/16/20 Page 2 of 3 PageID #: 134




      11.      At all relevant times, Plaintiff was already situated in a
  wheelchair and escorted to the connecting flight heading to Belgium.
       12.     At all relevant times, the connecting flight to Belgium
  was set to depart on its prior planned schedule, as Plaintiff had
  negotiated when reserving the ticket.
        13.     At all relevant times Plaintiff was already in possession
  of a boarding pass to the connecting flight.
        14.       Without prior notice to Plaintiff, Defendant's personnel
  deliberately diverted Plaintiff to a cashier and refused to honor
  Plaintiff's reservation by bumping Plaintiff and forcing him to give up
  his seat.
        15.       Defendant's personnel made derogatory remarks
  giving Plaintiff the impression that the bumping is the result of
  discrimination against disabilities.
        16.     Defendant's personnel forced Plaintiff to pay an
  additional $2,300 to be boarded for a next flight to Belgium.
        17.       During that entire time, Defendant's personnel refused
  to accommodate Plaintiff with a wheelchair suitable for extended
  periods of seating. Plaintiff was forced to stay in a wheelchair that is
  not suitable for extended seating.
       18.    Defendant's personnel outright refused to
  accommodate Plaintiff with wheelchair, or other seating
  arrangements, suitable for extended periods of seating.
        19.     As a direct or proximate result, because of Defendant's
  refusal to accommodate Plaintiff's disability, Plaintiff's health was
  ruined during the entire visit overseas.
        20.      Defendant caused Plaintiff high blood pressure, back
  pain, leg pain, and extreme headaches.
        21.       Because Defendant improperly bumped Plaintiff and
  extorted $2,300, as a direct or proximate result, Plaintiff was without
  the ability to enjoy that little money reserved for the trip. Defendant's
  improper taking of Plaintiff's money caused that Plaintiff was unable
  to seek medical attention and Plaintiff could not enjoy the trip while in
  Belgium.
      22.     Defendant has a habit of extorting consumers through
  bumping, knowing that the unsophisticated consumer would forfeit

                                   Page2
Case 1:20-cv-00177-EK-PK Document 10 Filed 06/16/20 Page 3 of 3 PageID #: 135




  the bumping charges.
         23.     The damages Defendant caused Plaintiff was in
  violation of federal rules prohibiting bumping.
         24.      The damages Defendant caused Plaintiff was in
  violation of international conventions such as Montreal Convention
  and Warsaw Convention.
      25.     Wherefore plaintiff demands judgment in
  compensatory damages, damages afforded by law, punitive
  damages, and costs with legal fees.

Respectfully yours



plaintiff Yehuda Herskovic,

Telephone number 347-731-8818




Cc: Jonathan E .DeMay
7 Times Square, 18 FL
New York, New York 10036 (212)490-9100
jdemay@condonlaw.com




                                   Page 3
